DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The after final amendment of 12 March 2021 has been entered in full.  Claims 5-14, 16, 18, 21, 22, and 30 are canceled.  Claims 24-29 and 31-33 remain withdrawn from consideration as being directed to a non-elected invention.  Claims 1-4, 15, 17, 19, 20, and 23 are under examination. 
In view of Applicant’s persuasive argument, the rejection of claims 1-4, 15, 17, 19, 20, and 23 under 35 U.S.C. 103 as being unpatentable over WO 2014/022759 A1 in view of DeKruyff et al. as set forth at pp. 3-5 of the previous Office action (mailed 21 October 2021) is withdrawn. 
In view of the new grounds of rejection set forth below, the finality of the previous Office action is withdrawn.

Sequence Rules
The instant application is not fully in compliance with the sequence rules, 37 CFR 1.821-1.825, because each disclosure of a sequence encompassed by the definitions set forth in the sequence rules is not accompanied by the required reference to the relevant sequence identifier (i.e., “SEQ ID NO:”).  This occurs at least at pp. 110-111.
Applicant is advised that the application cannot pass to issue until it is fully in compliance with the sequence rules.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 15, 17, 19, 20, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to a method of treating a subject having a respiratory inflammatory disorder comprising administering to the subject a therapeutically effective amount of at least one agent that inhibits the RGMb-NEO1-BMP signaling pathway to thereby treat the respiratory inflammatory disorder, wherein the respiratory inflammatory disorder is allergic asthma, respiratory allergy, COPD, emphysema, chronic bronchitis, chronic sinusitis, or cystic fibrosis.  The agent recited in claim 1 constitutes an enormous genus which is structurally undefined, and functionally defined in very broad 
It is noted that the elected species of therapeutic agent is a blocking antibody that binds RGMb antibody.  See Election, received 08 February 2018.  Insofar as the claims recite methods of administering such an antibody, the claims only recite a genus of antibodies having the functional features of binding and blocking RGMb.  None of the claims recite structural limitations other than broad classes of type of antibodies, or general antibody features such as an Fc domain of any structure.  None of the clams recite all six CDRs of an RGMb blocking antibody that form the paratope.  See Al Qaraghuli et al. (2020, Nature Scientific Reports 10:13969), who state that the six CDRs 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) or through a sufficient description of a representative number of species.  Either is considered sufficient to show the applicant was in possession of the claimed genus.
Regarding structure-function correlation, it is noted that one of skill in the art was aware that there is a lack of structure-function correlation in antibody molecules.  First, the number and sequence of antibodies that bind to a single protein is a very large and structurally diverse genus (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. (JMB, 2003, 334:103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well. Lloyd et al. (Protein Engineering, Eng. Design & Selection, 2009, 22(3): 159-168) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding. Said reference further 
Regarding a representative number of species, the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  While the specification provides general descriptions of how to make antibodies that bind RGMb and how to test them for the ability to block RGMb, only one species of antibody within the claimed genus is described with sufficient identifying characteristics using precise definitions such as structure, formula, chemical name, or physical properties such that one skilled in the art could visualize or recognize the identity of the claimed subject matter.  Specifically, antibody 9D1, comprising the VH region of SEQ ID NO: 27 and the VL region of SEQ ID NO: 25, is described fully as an RGMb blocking antibody.  See pp. 110-111 of the specification.  The working examples indicate that an RGMb blocking antibody had positive therapeutic effect in a model of allergy-induced AHR (acute hypersensitivity response), a mouse model of allergic asthma.  Accordingly, the specification describes a single species of antibody having the functions required by the claims, i.e., binding and blocking RGMb in the RGMb-NEO1-BMP signaling pathway such that it is therapeutically effective to treat a respiratory inflammatory disorder.  Such is not deemed to be representative of the broad genus recited in the claims.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, Centocor, the instant claims are found to lack adequate written description.  

Conclusion
	No claims are allowed/

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
20 March 2021